Citation Nr: 0332620	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-17 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for service-connected lumbar spine osteoarthritis of 
the L4-S1 vertebrae.

2.  Entitlement to a total rating for individual 
unemployability for service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from July 1945 to July 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
of entitlement to an increased evaluation in excess of 20 
percent for service-connected lumbar spine osteoarthritis of 
the L4-S1 vertebrae and a TDIU.  


REMAND

In the current appeal, the veteran's service-connected low 
back disability had been evaluated under the schedular 
criteria contained in 38 C.F.R. § 4.71a.  We note that 
significant revisions to the schedule for rating spine 
disabilities were promulgated on September 23, 2002 and 
September 26, 2003.  The report of his most recent VA 
examination of record, dated in January 2002, does not 
include findings stated in terms that are consistent with the 
current revised rating criteria.  To evaluate the case 
properly, it is essential to have current medical findings 
that relate to the specific criteria in the applicable 
diagnostic codes.  Massey v. Brown, 7 Vet. App. 204 (1994).  
For this reason, the claim must be remanded for a VA 
examination.

Accordingly, the case is remanded for the following actions:

1.  The veteran must be scheduled for a 
VA examination to determine the current 
disabling manifestations of his service-
connected back disability.  The 
examining physician must review the 
claims folder in conjunction with the 
examination.  The report of the 
examination must include a thorough 
description of the disabling 
manifestations of the back disability 
and specific responses to each of the 
following items:

A.  State, in degrees, the exact 
forward flexion of the veteran's 
thoracolumbar spine.

B.  State, in degrees, the combined 
range of motion of the thoracolumbar 
spine.  (The combined range of motion 
refers to the sum of the range of 
motion in degrees on all axis of 
movement: forward flexion, extension, 
left and right lateral flexion, and 
left and right rotation.)

C.  State whether the back disability 
results in muscle spasm or guarding 
severe enough to result in an 
abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

D.  State whether the veteran has 
ankylosis of the entire thoracolumbar 
spine.

E.  If the response to item D, above, 
is yes, answer the following 
questions:
(1)  Is the thoracolumbar spine 
fixed in flexion or extension?
(2)  Does the ankylosis result in 
one or more of the following:  
difficulty walking because of a 
limited line of vision; breathing 
limited to diaphragmatic 
respiration; gastrointestinal 
symptoms due to pressure of the 
costal margin on the abdomen; 
dyspnia or dysphagia; atlantoaxial 
subluxation or dislocation; or 
neurologic symptoms due to nerve 
root stretching?
2.  All notice and duty-to-assist 
provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) must 
be properly applied in the development 
of the veteran's claims.

3.  After all requested development has 
been completed, the RO must re-
adjudicate the claims of entitlement to 
an increased evaluation in excess of 20 
percent for service-connected lumbar 
spine osteoarthritis of the L4-S1 
vertebrae and a TDIU.  If the claim for 
either benefit is not resolved to the 
satisfaction of the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case, and 
they should be given an opportunity to 
respond to it.  Thereafter, the case 
should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


